Citation Nr: 0521481	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-12 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendency of this appeal, 
the Huntington, West Virginia, RO assumed the role of the 
agency of original jurisdiction for this appeal.

In December 2003, the Board remanded the case to the RO for 
additional evidentiary development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate consideration.  


FINDING OF FACT

A chronic low back disorder was not manifested during active 
service, arthritis of the low back was not manifested within 
one year of the veteran's discharge from service, and the 
veteran's current low back disability is not related to his 
military service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, and arthritis of the low back may not be 
presumed to have been incurred or aggravated during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the implementing regulations [codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004)] provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
required to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA is required to notify the claimant 
to should submit any pertinent evidence in the claimant's 
possession.

Through the statement of the case, statements of the case, 
and various letters from VA to the veteran, particularly 
letters dated in March 2001, September 2001, and March 2004, 
the veteran has been informed of the evidence necessary to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
the evidence that he should submit.  Although VA has not 
specifically requested him to submit any pertinent evidence 
in his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide VA with the information and authorization 
necessary for VA to obtain such evidence.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all post-service medical 
records identified by the veteran as pertinent to his claim.  
In addition, he has been provided several VA examinations.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claim on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claim not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.   

Accordingly, the Board will address the merits of the 
veteran's claim.  


Evidentiary Background

In December 1991, the veteran presented with complaints of 
lower and middle back pain.  He reported that he bent over to 
pick up an object weighing 50 to 60 pounds.  When he stood 
up, he experienced pain.  The pain increased as the day went 
on.  He denied an extension of pain into his extremities with 
no dysuria, no urinary frequency, no loss of bladder control 
and no loss of bowel control.  Examination of the back 
revealed no spasm, deformities, discoloration, edema, or 
spinal tenderness.  However, he did have paraspinal 
tenderness attributed to a strained latissimus dorsi.  During 
follow-up treatment the veteran reported no further pain 
involving the muscle strain and examination of the back was 
within normal limits.  

The veteran's August 1992 separation examination report notes 
that physical examination of the veteran's spine was within 
normal limits.  

The report of an August 1993 VA examination is negative for 
any complaint or finding pertaining to the veteran's low 
back.

Private chiropractic treatment records from Dr. Stephen Craig 
Kincaid show that the veteran received treatment for his low 
back condition from June to October 1999.  In June 1999 he 
complained of back pain that started after lifting and moving 
furniture the prior month.  X-rays revealed subluxation and 
misalignment at L4 and L5 with posterior wedging of the L5 
disc space.  Intervertebral narrowing between L5 and S1 was 
noted with severe retrolisthesis of L5.  

VA outpatient treatment records dated from September 1999 to 
February 2000 show that the veteran received treatment for 
low back pain.  A September 1999 statement notes that the 
veteran worked at a Pillsbury plant where he was required to 
do heavy lifting and shoveling.  He reported that the pain 
had recurred over the past two years and became moderately 
severe within the past two weeks.  He had seen a chiropractor 
periodically, especially recently.  He was informed that he 
had a misalignment of his lumbar spine vertebrae.  Physical 
examination revealed moderate tenderness and marked spasm in 
the entire paraspinal lumbar area.  Assessment was chronic 
low back strain with an acute component related to recent 
heavy lifting.  An October 1999 treatment record notes that 
the veteran had a history of back pain for many years.  He 
reported that his pain increased following spinal 
manipulation from a chiropractor.  Plain X-ray examination of 
the lumbar spine was noted to be normal.  CT scan in December 
1999 showed minor degenerative changes with facet arthrosis 
at the levels of L3-4 and L5-S1 and minimal central disc 
bulge at L5-S1 with no disturbance of the thecal sac or 
compression of the nerve roots.  

In a February 2000 statement, the veteran reported that while 
serving aboard the USS CARL VINSON in 1991 he bent over to 
pick up a 400 pound object using a counter weight when he 
hurt his back.

By rating action in March 2000, the RO denied service 
connection for the veteran's low back condition.  

In a letter dated in September 2000, Dr. Kincaid noted that 
the veteran received treatment to relieve symptomatology 
related to lumbar strain.  The veteran reported a history of 
injury to his mid and lower back in December 1991 when he 
bent over to pick up an object that weighed approximately 50 
to 60 pounds.  When he stood up, he felt immediate pain that 
worsened as the day progressed.  Dr. Kincaid noted that, 
after reviewing the veteran's medical records at the time of 
the injury in December 1991 and MRI findings in July 2000 
that revealed disc protrusion at L5-S1 with some minor facet 
and ligamentous hypertrophy, he believed that the current 
findings were possibly the result of the in-service injury.  

Private MRI of the lumbar spine in December 2000 revealed 
herniated nucleus pulposus centrally and to the right at L5-
S1 with direct impingement on the S1 nerve root at its 
origin. 

Subsequent VA medical records show continued treatment for 
complaints of lower back pain.  

In March 2001, the RO obtained a medical opinion from a VA 
physician regarding the etiology of the veteran's current 
back disorder.  After reviewing the claims folder, it was 
opined that the veteran's current back condition was not 
related to his in-service latissmal dorsi muscle strain.  It 
was noted that if the veteran had a herniated nucleus 
pulposus at the time of the injury on December 18, 1991, it 
would not have resolved by December 23, 1991, with no 
subsequent complaints until September 1999.  

In April 2004, the veteran was afforded a VA compensation and 
pension examination.  The examination report indicates that 
the veteran's claims folder was not reviewed in connection 
with the examination.  The veteran reported that he injured 
his back doing heavy lifting.  He was treated with Motrin.  
He was also involved in a motor vehicle accident in 1999 
while driving under the influence.  He reported head, neck, 
and upper shoulder injuries.  He wore a seatbelt and the 
airbag deployed.  

The VA physician that examined the veteran in April 2004 
completed an addendum to the examination report in October 
2004 after reviewing the claims folder and service medical 
records.  The examiner opined that the veteran's posterior 
degenerative disc disease at L5-S1 was not due to his service 
injury.  It was noted that his service injuries were acute 
and transitory and not permanent.  The examiner noted that 
the veteran was only seen for back pain in December 1991 when 
he strained the latissimus dorsi and was placed on light duty 
for five days.  As observed by the examiner, the latissimus 
dorsi is not a spinal muscle; rather, it is a muscle for 
shoulder function.  The examiner concluded that the veteran's 
current low back disorder was not due to his military service 
and there was no evidence of any significant spinous process 
problem during active service.  


Legal Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war, and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the evidence shows that the veteran was 
briefly treated during service for back pain.  He was found 
to have no low back disorder on the examination for discharge 
from service, and there is no post-service medical evidence 
of any low back disorder until many years after service.  

With respect to the three medical opinions addressing the 
etiology of the veteran's current low back disability, the 
Board notes that Dr. Kincaid's opinion that the veteran's 
current low back disability is possibly related to an in-
service injury is speculative.  The Court has held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  The two VA medical 
opinions addressing the etiology of the veteran's current low 
back disability are clearly against the claim.  They are 
based upon a review of the veteran's pertinent history and 
are properly supported.  Therefore, the Board has found the 
VA medical opinions to be the most probative evidence of 
whether the veteran's current low back disability is 
connected to service.   

The Board has considered various statements from the veteran 
associating his present low back disability to service.  
While the veteran is competent to testify as to 
symptomatology he has experienced, without medical expertise 
or training, he is not competent to offer a medical opinion 
as to the etiology of his low back disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


